Filed December 19, 2019, by Clerk of Supreme Court

                       I N T H E S U P R E M E C O U RT
                        STATE OF NORTH DAKOTA

                                  2019 ND 305

              In the Matter of the Vacancy in Judgeship No. 7,
         with Chambers in Mandan, South Central Judicial District



                                  No. 20190346


             In the Matter of the Vacancy in Judgeship No. 6,
        with Chambers in Bismarck, South Central Judicial District



                                  No. 20190371



      Per curiam.

[¶1] On November 25, 2019, the Honorable Thomas J. Schneider, Judge of
the District Court, with chambers in Mandan in the South Central Judicial
District, notified this Court of his intention not to seek reelection in 2020.
Under N.D.C.C. § 27-05-02.1(2) a vacancy in the office of district judge occurs
if a judge declares the intention not to seek reelection or if a judge fails to
timely file a petition for candidacy with the secretary of state under N.D.C.C.
§ 16.1-11-06.



                                        1
[¶2] On November 25, 2019, Governor Doug Burgum notified the Supreme
Court of the retirement of the Honorable Gail Hagerty, Judge of the District
Court, with chambers in Bismarck in the South Central Judicial District,
effective March 16, 2020. Judge Hagerty’s retirement creates a vacancy under
N.D.C.C. § 27-05-02.1.
[¶3] Under N.D.C.C. § 27-05-02.1, this Court is required to review judicial
vacancies that occur and determine, within 90 days of receiving notice of a
vacancy, whether the office is necessary for effective judicial administration.
This Court may, consistent with that determination, order a vacancy filled,
order the vacant office transferred to another judicial district in which an
additional judge is necessary, or abolish a vacant judicial office, with or without
a transfer.
[¶4] Under N.D. Sup. Ct. Admin. R. 7.2 notice of a written consultation with
attorneys and judges and other interested persons in the South Central
Judicial District was posted November 27, 2019, on the website of the Supreme
Court. Notice was also electronically provided to all presiding judges of the
state. Written comments on the vacancies were permitted through December
17, 2019. This procedure is sufficient for purposes of the consultation required
under N.D.C.C. § 27-05-02.1.
[¶5] A Report containing population and caseload trends, and other criteria
identified in N.D. Sup. Ct. Admin. R. 7.2, Section 4, was filed December 17,
2019, by the South Central Judicial District. Additionally, the State Court
Administrator    provided    statewide       weighted   caseload   statistics.   The
information provided shows that based on the 2019 filings as of November 30,
2019, the South Central Judicial District has a need of 12.78 judicial officers.
Based on an average of 2018 and 2019 filings the need is 13.04 judicial officers

                                         2
[¶6] The South Central Judicial District currently has ten district judges and
two judicial referees to cover Burleigh, Emmons, Grant, McLean, Mercer,
Morton, Oliver, Sheridan, and Sioux Counties. Eighty percent of the
population of the district resides in Burleigh and Morton Counties.
[¶7] Judgeship No. 7 is currently chambered in Mandan, which is in Morton
County, and Judgeship No. 6 is currently chambered in Bismarck, which is in
Burleigh County. Each judge is responsible for an equal share of the civil and
criminal caseload in the district.
[¶8] Under the criteria of Section 4 of N.D. Sup. Ct. Admin. R. 7.2, the Court
has considered all submissions received by the Court and its own
administrative records on statewide weighted caseload data.
[¶9] Based on the record before us, this Court determines both offices are
necessary for effective judicial administration in their present locations.
[¶10] IT IS HEREBY ORDERED, that Judgeship No. 7, with chambers in
Mandan, in the South Central Judicial District be filled by election.
[¶11] IT IS HEREBY ORDERED, that Judgeship No. 6, with chambers in
Bismarck, in the South Central Judicial District be filled in the manner
provided by N.D.C.C. Chapter 27-25.
[¶12] Daniel J. Crothers
      Lisa Fair McEvers
      Jerod E. Tufte
      Jon J. Jensen
      Gerald W. VandeWalle, C.J.




                                        3